An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-88
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 3 June 2014


IN THE MATTER OF:                             McDowell County
O.B., K.B., R.B., D.S.                        Nos. 12 JT 42-45




      Appeal by respondent from orders entered 29 October 2013 by

Judge   Robert    K.   Martelle     in   McDowell     County    District    Court.

Heard in the Court of Appeals 5 May 2014.


      Megan N. Silver for petitioner-appellee                   McDowell    County
      Department of Social Services.

      Parker Poe Adams & Bernstein LLP, by Ashley A. Edwards, and
      Womble Carlyle Sandridge & Rice, LLP, by Hunter S. Edwards,
      for petitioner-appellee guardian ad litem.

      Ewing Law Firm, P.C., by Robert W. Ewing, for respondent-
      appellant father.


      DILLON, Judge.


      Respondent-father       appeals     from   the order terminating his

parental rights as to his minor children O.B., K.B., and R.B.

(collectively, “the juveniles”) in 12 JT 42-43, 45.                        He also

purports to appeal from the order in 12 JT 44 terminating the

parental rights of the parents of D.S., the juveniles’ half-
                                            -2-
brother.     Respondent-father concedes, however, he is not a party

to the action in 12 JT 44 and, therefore, lacks standing to

appeal.         Accordingly,     we    dismiss       the    appeal      in    12   JT   44.

Because the district court did not abuse its discretion under

N.C. Gen. Stat. § 7B-1110 (2013) in determining that termination

of   respondent-father’s         parental         rights    was   in    the   juveniles’

best interests, we affirm the order as it relates to 12 JT 42,

12 JT 43 and 12 JT 45.

      In   May     2012,   the    McDowell         County    Department       of     Social

Services (DSS) obtained non-secure custody of the juveniles and

filed petitions alleging that they were abused, neglected, and

dependent.        The petitions cited the parents’ history of domestic

violence     as    well    as    their      ongoing        substance      abuse,     which

resulted in all three juveniles testing positive for amphetamine

and methamphetamine in May 2012.1                 The district court adjudicated

the juveniles neglected on 11 September 2012.                          The court ceased

reunification efforts on 3 June 2013, and changed the juveniles’

permanent plan from reunification to adoption.

      DSS filed        motions for termination of respondent-father’s

parental rights on 17 June 2013.                   The district court heard the

motions    on     15   August    and   26    September       2013.       In    its    order

1
 R.B. also tested positive for amphetamine and methamphetamine at
the time of her premature birth in 2010.
                                         -3-
entered 29 October 2013, the district court found grounds to

terminate       respondent-father’s         parental    rights     based   on    (1)

neglect,    (2)    failure      to   make    reasonable    progress,       and   (3)

failure to pay a reasonable portion of the juveniles’ cost of

care.     N.C. Gen. Stat. § 7B-1111(a)(1), (2), (3) (2013).2                      At

disposition,      the   court    found      and   concluded   that    terminating

respondent-father’s parental rights was in the best interests of

each child.       N.C. Gen. Stat. § 7B-1110(a) (2013).                Respondent-

father filed timely notice of appeal.3

     On appeal, respondent-father claims that the trial court

abused    its    discretion     in   electing     to   terminate     his   parental

rights.     He does not suggest that the court failed to consider

the dispositional factors set forth in N.C. Gen. Stat. § 7B-

1111(a) (2013).         Rather, respondent-father contends that “there

was no need to terminate [his] parental rights[,]” because the

court could have placed the juveniles in the custody of their

maternal grandmother, Ms. B.

     Once the district court has adjudicated the existence of

one or more grounds for termination of parental rights under

2
  The court adjudicated grounds for termination of respondent-
mother’s parental rights on the same grounds, as well as for
willful abandonment under N.C. Gen. Stat. § 7B-1111(a)(7)
(2013).
3
  Although the order also terminated the parental rights of
respondent-mother, she has not appealed.
                                     -4-
N.C. Gen. Stat. § 7B-1111(a), its selection of an appropriate

disposition    consistent     with   the   juvenile’s    best   interests    is

discretionary.    In re Montgomery, 311 N.C. 101, 110, 316 S.E.2d

246, 252 (1984).        In exercising this discretion, however, the

court must

             consider the following criteria            and make
             written findings regarding the             following
             that are relevant:

                 (1)    The age of the juvenile.

                 (2)    The likelihood of adoption of the
                        juvenile.

                 (3)    Whether    the    termination of
                        parental rights will aid in the
                        accomplishment of the permanent
                        plan for the juvenile.

                 (4)    The bond between the juvenile and
                        the parent.

                 (5)    The quality of the relationship
                        between   the  juvenile  and   the
                        proposed      adoptive     parent,
                        guardian,   custodian,  or   other
                        permanent placement.

                 (6)    Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a).          A court’s dispositional findings

are binding on appeal insofar as they are supported by competent

evidence, see In re C.M., 183 N.C. App. 207, 212, 644 S.E.2d

588,   593    (2007),    or    not   specifically       challenged   by     the

appellant, see Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d
                                -5-
729, 731 (1991).    We   find   no    merit   to   respondent-father’s

claim.   The district court made detailed findings regarding Ms.

B.’s request to assume custody of the juveniles and explaining

why the court deemed termination of respondent-father’s parental

rights a superior option:

          a. The minor children are four (4), three (3)
          and two (2) years old.

          . . . .

          g. There is a substantial bond between the
          minor children and their current caregivers.
          The minor children have been placed with
          their current caregivers for nearly seven
          (7) months. The current caregivers wish to
          adopt the minor children and their half-
          sibling[, D.S]. The minor children are
          thriving   in   this   placement and   their
          behavior has improved.

          . . . .

          i. The likelihood the minor children will be
          adopted is high.

          j. The minor child [K.B.] and his half
          sibling,   [D.S.]   receive    therapy   from
          Caroline Sigmon, MSW, LCSW. She is a Trauma
          Focused Clinician . . . [and] Child and
          Family Therapist.      . . . Ms. Sigmon
          recommends the minor children remain in the
          care of their prospective adoptive parents.

          . . . .

          n. Removal from the home of the prospective
          adoptive parents after the traumatic events
          the minor children have experienced would be
          extremely    detrimental   to    the   minor
                     -6-
children’s   wellbeing     and   emotional   and
cognitive development.

o. The Court considered [Ms. B.]’s desire to
have placement of the minor children. . . .
A home study was completed by [DSS] on Ms.
[B.]’s home on May 16, 2013 . . . .

p. The home study of Ms. [B.]’s home was
denied.   Ms. [B] has been involved in this
case since the family was receiving in-
home/case management services in 2011.   . .
. A meeting was held at [DSS] on May 29,
2012 (the day before the petition requesting
non-secure custody was filed) and Ms. [B.]
was not willing to serve as placement for
the minor children.

q. . . . Ms. [B.] did not wish to become a
licensed foster parent because she was
working second shift . . . and did not feel
she could serve as placement for the minor
children due to her work schedule and lack
of space (she had a two (2) bedroom home).

r. Ms. [B.] began working first shift in
summer 2012, but she did not request
placement of the minor children. . . .

s. Ms. [B.] waited over one year to have an
addition added on to her home to make room
for the minor children.        . . . The
Respondent Father has building skills and
could have assisted Ms. [B.] with this
project long before May 2013. . . .

. . . .

u. Ms. [B.] only visited the minor children
five (5) to six (6) times while they have
been in foster care in the last sixteen (16)
months. She has never requested additional
visitation . . . .
                                       -7-
              . . . .

              w. When Ms. [B]. finally formally requested
              the minor children be placed with her in May
              2013, she stated she was shocked when she
              learned in court at the permanency planning
              hearing in April 2013 that the Respondent
              Father had not done what was expected of
              him. She attended a [Child and Family Team
              meeting] on January 4, 2013 where the
              Respondent Father’s lack of progress on his
              case plan was discussed.    Ms. [B.] did not
              request placement of the minor children but
              has been fully aware the Respondent Father
              was not complying with his case plan . . . .

              . . . .

              z. As of the date of this hearing, the Court
              does not know whether Ms. [B] can properly
              care for the minor children and she has done
              too little, too late to show the Court she
              is willing and able to care for the minor
              children. The minor children are thriving in
              their current placement and it would not be
              in their best interest to remove them from
              their current placement.

              aa. . . . [I]f the Respondent Parents’
              rights   are   not terminated,   the  minor
              children will likely be separated from
              [D.S., who] has expressed the importance of
              living with his brothers and sister to Ms.
              Sigmon . . . .

              bb. Ms. [B.] is not related to the minor
              children’s half-sibling, [D.S.] . . . . The
              prospective adoptive parents wish to adopt
              all four (4) minor children. Separation
              would be detrimental to the minor children.

The   court    also     incorporated   by    reference   the    report   of    the

juveniles’      guardian     ad   litem,     who   agreed      with   DSS     that
                                    -8-
terminating     the   rights   of     respondent-father    was    in    the

juveniles’ best interests.     Respondent-father does not except to

the   court’s   findings;   rather,    he   merely   disagrees   with   its

assessment of the juveniles’ best interests.          Because we find no

abuse of   discretion by the court, we          affirm the   termination

order as to 12 JT 42-43, 45.        We dismiss the appeal as to 12 JT

44.

      AFFIRMED in part, DISMISSED in part.

      Judges BRYANT and STEPHENS concur.

      Report per Rule 30(e).